IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

 

 

WESTERN DIVISION
Adoptive Family #l and Their Daughter .
A., et al, : CASE NO.: 1:18-cv~l 79
Plaintiffs, : Judge: Susan J. Dlott
v. : Magistrate Judge: Karen Litkovitz
Warren County, Ohio/Warren County : STIPULATED CLASS-WIDE
Board of Commissioners : PROTECTIVE ORDER
Defendants.

This stipulated protected order covers all information and documents contained in any
individual adoption or child vvelfare records With individual identifiers of family members and
children produced in discovery and/or produced pursuant to the implementation of the settlement
of the above case and the application to approve the settlement of the above case. Protected
information subject to this Order includes, but is not limited to:

l) All contact information for any foster or adoptive parent contained Within any record
transmitted pursuant to this Settlement Agreement;

2) Any and all identifying information which would identify child[ren] in the custody of
Warren County Children Services (WCCS), referral sources, foster parents or child placements, or
recipients of public assistance, including but not limited to names, dates of birth, addresses, social
Security numbers, financial information, and other identifying characteristics;

3) Any and all identifying information or records relating to a third party child or alleged
victim of child abuse;

4) Any and all identifying information or records relating to the birth family of" any child

Who is a subject ofthis litigation;

Draft prot order 041419

5) Any and all protected child welfare information, including intake information
identifying the source of a referral;

6) Any and all protected health information and/or medical records for any person whose
medical history may be detailed or contained within these records;

7) Any and all protected educational information for any persons whose educational
records may be detailed or contained within these records; and

8) Any and all documents maintained as part of the State Automated Child Welfare
lnformation System (SACWIS).

This Order further protects all deposition testimony to the extent that testimony has
identitiers and information that could lead to the identification of family members and children.
The documents and information subject to this order may be used for the application to approve
the settlement and for implementation of the settlement between and among the parties but shall
otherwise be kept confidential. This Order does not include aggregated county-Wide data or
documents so long as the aggregate data has no individual identifiers.

The parties hereby stipulate to the following procedures for protecting the confidentiality
of WCCS records subject to this Order:

l) That one copy of all contact information for putative class members shall be
electronically transmitted to class counsel only for use in preparing the class notice;

2) That one electronic copy of the WCCS adoption file records pertaining to any child for
whom class counsel has acquired written authorization from the child’s parent will be
electronically transmitted to class counsel only;

3) That WCCS reserves the right to redact certain information identifying biological family

members of the child prior to transmission;

Draft prot order 041419

4) That class counsel shall be responsible for safeguarding the confidentiality of the
electronic record by ensuring that only persons authorized by this Order have electronic access to
the records pursuant to this Order;

5) That said records provided to class counsel shall not be used for any purpose other than
for implementation of the settlement between and among the parties;

6) That said records shall not be publicly exhibited, shown, displayed, used for educational
research or demonstrative purposes or used in any other fashion, except in administrative or
judicial proceedings in the above-referenced action;

6) That the records that are subject to this Order shall be held strictly confidential by
counsel for each party and may only be disclosed to counsel for each party, the parties, witnesses
who need to utilize the material, and expert witnesses, if any, retained by counsel for each party.
However, no personnel shall be granted access to said records, or copies thereof, or the substance
of any portion thereof, unless that person has first signed an agreement in writing that he or she
has received a copy of this stipulated Order, that he or she submits to the Court’s jurisdiction with
respect to it, and that he or she will be subject to the Court’s contempt powers for any violation of
it',

6) That in the event that any document subject to this protective order is transmitted,
produced, copied, or in any way provided to any person pursuant to this Order, or used in a
proceeding to seek approval of or implement the settlement in this case, it shall be marked
prominently by the party producing it with the word “CONFIDENTIAL.”

7) That class counsel shall be personally responsible for maintaining custody and control

of the records at all times, and that upon final disposition of this case, class counsel shall be

Draft prot order 041419

responsible for ensuring that any and all electronic or paper production or copies of the records are
destroyed
8) That any document subject to this order used in further court proceedings shall be so

submitted “under seal” With prior permission of the Court, upon motion and for good cause shown.

IT IS SO ORDERED.

Magistrate Judge K€ren Litkovit@

Agreed to by:

/s/ Alphonse A. Gerhardstein
Alphonse Gerhardstein (0032053)
Attorney for Plaintiffs

/s/ J. Stephen Teetor
J. Stephen Teetor (0023355)

Attorney for Defendants

